Citation Nr: 1221716	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for HIV infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999, and from September 2000 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for HIV.

The Veteran testified at an April 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for HIV infection.  For the following reasons, the Board finds that remand is warranted for further development to ensure a complete record on appellate review. 

First, the Board finds that additional efforts should be made to determine whether the Veteran had a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the Air National Guard of the United States (ANGUS) from February 2001 to May 2001.  In this regard, the Veteran argues that he was ordered on active duty in the Air National Guard from February 2001 to May 2001.  The National Personnel Records Center (NPRC) has only confirmed active service from March 1995 to March 1999, as well as from October 2000 to February 2001.  The Veteran's corrected DD 214 for his second period of active service likewise reflects that he actively served from October 2000 to February 2001, and does not show active service beyond that period.  However, a May 2008 letter from a Master Sergeant who served with the Veteran in the Oklahoma ANGUS states that the Veteran was on active duty from September 2000 to May 2001.  The record does not reflect that the Oklahoma ANGUS was contacted directly for verification of the Veteran's ACDUTRA or INACDUTRA status from February 2001 to May 2001.  

The Board finds that determining whether the Veteran was on active duty status from February 2001 to May 2001 could potentially have a significant bearing on this case.  Specifically, the Veteran was first diagnosed with HIV in November 2001, after his separation from service, following a period of unexplained weight loss.  However, he argues that his HIV first manifested in March 2001 when he fell ill with nausea, vomiting, and dizziness and had to go to the emergency room; records of this treatment are in the file.  In support of this contention, he submitted a December 2008 letter from his private treating physician, Dr. B.Y., stating that a significant number of patients with primary HIV infection seek medical attention for their symptoms.  Although Dr. B.Y. had not reviewed the March 2001 treatment records reflecting the Veteran's emergency room visit, he believed that the Veteran's illness at that time suggested the date of primary HIV infection.  Thus, establishing that the Veteran was on active duty in March 2001 when he fell ill would potentially support his claim.  Under The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to make every effort to obtain relevant federal records on the Veteran's behalf.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Therefore, on remand, the Oklahoma ANGUS and any other appropriate entity should be contacted and requested to verify any periods of ACDUTRA or INACDUTRA from February 2001 to May 2001 and to forward all treatment and personnel records associated with that service to VA. 

A VA examination and opinion should be obtained addressing the likelihood that the Veteran's HIV, first diagnosed in November 2001, is related to his March 2001 illness and, if so, the likelihood that HIV was contracted in active service, taking into account any known latency period.  In this regard, the relative proximity of the diagnosis of HIV in November 2001 to the March 2001 illness, as well as the December 2008 letter from Dr. B.Y. stating that the Veteran's March 2001 illness may have been a sign of primary HIV infection, are sufficient to at least indicate that the Veteran's HIV may be related to service, thereby triggering VA's duty to provide an examination or obtain an opinion pursuant to its duty to assist under the VCAA.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held that this is a low evidentiary threshold.  See id.

Accordingly, the case is REMANDED for the following actions:

1. The Oklahoma Air National Guard of the United States (ANGUS) and/or other appropriate entity should be contacted and asked (1) to verify whether the Veteran was on active duty, active duty for training, or inactive duty for training with the Oklahoma ANGUS from February 2001 to May 2001 and, if so, (2) to forward all available service treatment and personnel records associated with such duty for incorporation into the claims file.

2. Thereafter, the Veteran should be scheduled for a VA examination by an examiner with appropriate expertise, such as a doctor of internal medicine, to assess the likelihood that the Veteran's HIV, first diagnosed in November 2001, was contracted in active service.  The examiner must be provided with the Veteran's service dates. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
a. Whether the Veteran's HIV is at least as likely as not (i.e., to at least a 50:50 degree of probability) related to his March 2001 symptoms of nausea, vomiting, and dizziness, for which he sought treatment in the emergency room, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).
b. If the March 2001 illness was a manifestation of HIV infection, whether the HIV infection was at least as likely as not contracted during active service, taking into account any possible latency period. 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the claim should be readjudicated on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


